     Case 1:20-cv-00706-DLC Document 281 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
FEDERAL TRADE COMMISSION, STATE OF NEW :             20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF    :
OHIO, COMMONWEALTH OF PENNSYLVANIA,    :                   ORDER
STATE OF ILLINOIS, STATE OF NORTH      :
CAROLINA, and COMMONWEALTH OF          :
VIRGINIA,                              :
                                       :
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :
VYERA PHARMACEUTICALS, LLC, AND        :
PHOENIXUS AG, MARTIN SHKRELI,          :
individually, as an owner and former   :
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,    :
LLC, and KEVIN MULLEADY, individually, :
as an owner and former director of     :
Phoenixus AG and a former executive of :
Vyera Pharmaceuticals, LLC,            :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Since September 14, 2020, the plaintiffs and defendant

Martin Shkreli have requested permission to seal or redact

portions of their letters to the Court and to file under seal

certain exhibits attached to those letters.       Applying the legal

standards set forth in the Order of September 17, it is hereby

     ORDERED that Shkreli’s updated request to redact portions

of his September 14 letter [Dkt. No. 271] in response to
     Case 1:20-cv-00706-DLC Document 281 Filed 09/23/20 Page 2 of 2




plaintiffs’ September 9 letter motion, as well as to seal

Exhibits A, B, and portions of C to the letter, is granted.

     IT IS FURTHER ORDERED that plaintiffs’ request to seal

exhibits B, F, and G to their letter of September 17 [Dkt. No.

263] is granted.

     IT IS FURTHER ORDERED that plaintiffs’ request to seal

exhibits C and D supporting their September 17 response [Dkt.

No. 263] to Shkreli’s opposition to plaintiffs’ motion to compel

a privilege is denied.    Plaintiffs shall file exhibits C and D

on the public record.

     IT IS FURTHER ORDERED that plaintiffs shall file an

unredacted version of their September 17 letter [Dkt No. 263].

     IT IS FURTHER ORDERED that Shkreli’s request to file under

seal certain exhibits attached to his response [Dkt. No. 276] in

opposition to plaintiffs’ request for a privilege log is

granted.


     Dated:    New York, New York
               September 23, 2020




                                   2
